Title: From James Madison to Anthony Morris, 14 April 1813
From: Madison, James
To: Morris, Anthony


          
            Dear Sir
            Washington Apl. 14. 1813
          
          To the Depôts where prisoners of war are to be provided for & exchanged, is the Island of Bermuda; for which a Commissary is about to be appointed. His allowance is not fixed on, but will be not less than at the rate of $2000 per annum. A Cartel in which he will have a passage will be dispatched in about 10 days, and will probably proceed from the Delaware. If the charge should coincide with your regard to health & other circumstances, it will with pleasure be committed to you. Be so good as to drop me a line forthwith on the subject. Be pleased to present my kindest respects to Miss Morris, and to accept my esteem & best wishes
          
            James Madison
          
        